Citation Nr: 1225095	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  10-10 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Whether new and material evidence has been presented sufficient to reopen the previously denied claim of entitlement to service connection for an ear disorder (previously claimed as excessive ear wax due to radiation exposure) and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a vestibular disorder.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In January 2011, the Veteran presented testimony relevant to his appeal before the undersigned at a hearing held at the local RO.  A transcript of the Board hearing is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Review of the record reveals additional development is necessary before proceeding with appellate review.

In May 2012, the Veteran submitted a March 2012 VA treatment record, unaccompanied by waiver, which shows that his complaint of dizziness was possibly attributable to a diagnosis of semicircular canal dehiscence.  While the examining physician made no diagnosis at that time, he considered performing a high-resolution computed tomography (CT) of the head to evaluate the Veteran for semicircular canal dehiscence.  No subsequent treatment records were submitted.  

Notably, the RO has denied the Veteran's claim for an ear disorder, in part, on the bases that there was no current diagnosis of a disabling and chronic ear condition of record.  Thus, in consideration of the foregoing, the Board finds that a remand is warranted to obtain updated VA treatment records for the Veteran.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are deemed to be constructively of record in proceedings before the Board).   

Also, in a statement received from the Veteran in June 2012, he wrote that he was in receipt of social security disability benefits.  He further noted that he was "physically and financially ruined" because of his claimed ear disorder and in-service treatment related thereto.  His statement potentially suggests that he is in receipt of social security disability benefits due to his claimed ear disorder.  

Therefore, because records from the Social Security Administration (SSA) may be pertinent to the claims, a remand to obtain these records is also necessary.  See 38 C.F.R. § 3.159(c)(2); see Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request any outstanding treatment records from August 2009 to the present pertaining to the Veteran's treatment for an ear disorder and/or a vestibular disorder through the East Orange New Jersey VA Health Care System.  

If these requested records are unavailable, or the search for them otherwise yields negative results, this must be documented in the record and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Request from the SSA all records related to the Veteran's claim for social security disability benefits, including all medical records and copies of any decisions or adjudications and associate them with the record.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  After any additional notification and/or development deemed necessary is undertaken, to include consideration as to whether a medical examination is warranted, the claims should be readjudicated.  In so doing, the AOJ should consider any evidence submitted since issuance of the March 2010 Supplemental Statement of the Case (SSOC).  

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

